UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ESTATE OF ESTHER KLIEMAN, et al.,         )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 04-1173 (PLF)
                                          )
PALESTINIAN AUTHORITY, et al.,            )
                                          )
            Defendants.                   )
_________________________________________ )


                                              ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that [Dkt. No. 233] defendants’ motion for reconsideration of Court’s

December 29, 2006 and April 24, 2008 interlocutory orders on personal jurisdiction is

GRANTED; it is

               FURTHER ORDERED that the PA and the PLO be dismissed from this case

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure; it is

               FURTHER ORDERED that, in light of this Court’s dismissal of the sole

remaining defendants in this case, this case is dismissed with prejudice; and it is

               FURTHER ORDERED that all currently pending motions in this case are denied

as moot.

               SO ORDERED.



                                                              /s/________________________
                                                              PAUL L. FRIEDMAN
DATE: March 3, 2015                                           United States District Court